July 2, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        VINCENT ZAHORIK, Appellant

NO. 14-14-00564-CV                          V.

 METROPOLITAN LIFE INSURANCE COMPANY, MOHSIN NOON, AMY
     CATCHING, AND SUZANNE WYZINSKI-SMITH, Appellees
             ________________________________

      This cause, an appeal from the judgment in favor of appellees Metropolitan
Life Insurance Company, Mohsin Noon, Amy Catching, and Suzanne Wyzinski-
Smith, signed June 24, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Vincent Zahorik to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.